Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered August 17, 1992, convicting defendant, after a jury trial, of robbery in the first degree, robbery in the second degree, and assault in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of 10 to 20 years, 7 Vi to 15 years, and SVi to 7 years, respectively, and order of the same court and Justice entered March 22, 1994, denying his motion to vacate judgment pursuant to CPL 440.10, unanimously affirmed.
Since defendant merely submitted his own affidavit and that of his appellate attorney, who had no personal knowledge of the facts, the motion to vacate judgment on the ground that trial counsel allegedly failed to present defendant’s desire to testify before the Grand Jury was properly denied since it was unsupported by any other affidavits or evidence (CPL 440.30 [4] [d]; People v Brown, 176 AD2d 641, lv denied 79 NY2d 944). Concur—Rosenberger, J. P., Kupferman, Nardelli and Tom, JJ.